Citation Nr: 1125248	
Decision Date: 07/05/11    Archive Date: 07/14/11	

DOCKET NO.  09-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran had essentially continuous active service from March 1967 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Chronic tinnitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSION OF LAW

Chronic tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in April 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reason possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as VA examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for bilateral tinnitus.  In pertinent part, it is contended that the Veteran's current tinnitus is the result of exposure to noise at hazardous levels in service, to include noise from jet and prop-driven aircraft, as well as "static interference" in his capacity as a Morse Code/Airborne Intercept Operator.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability, medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of chronic tinnitus.  In point of fact, at no time during the Veteran's rather lengthy period of active military service did he receive either a diagnosis of or treatment for chronic tinnitus.  Moreover, at the time of a service separation examination in June 1992, the Veteran voiced no complaints of tinnitus.  A physical examination of the Veteran's ears, as well as an audiometric examination conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of arguably chronic tinnitus is revealed by a VA audiometric examination conducted in July 2008, approximately 16 years following the Veteran's discharge from service, at which time he reported the gradual onset of tinnitus while on active duty.  According to the Veteran, his current tinnitus was present in both ears, but was more prominent in his right ear.  When further questioned, the Veteran reported that his tinnitus occurred "every other day" for a duration of five minutes.  The Veteran described his tinnitus as an annoying, high-pitched ring.  

At the time of audiometric examination, it was noted that the Veteran's hearing was entirely within normal limits in both ears.  In fact, according to the examining audiologist, the Veteran's hearing was "remarkable" for his age.  The Veteran's tinnitus was described as encompassing episodes of five minutes' duration which occurred approximately 3 to 4 times per week.  However, given that he had not been furnished the Veteran's claims folder (and service treatment records), the examiner indicated that he could not render an opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The pertinent diagnosis noted was occasional bilateral recurrent tinnitus.

In an addendum of September 2008, the VA audiologist who had conducted the Veteran's July 2008 examination indicated that the Veteran's claims folder had been received, and reviewed in its entirety.  Based on that review, it was noted that the Veteran's hearing was within normal limits throughout his military service, as it was on the date of the aforementioned VA audiometric examination in July 2008.  No hearing threshold shifts had occurred while on active duty, and there were no reports of tinnitus present in the service treatment records.  According to the examining audiologist, inasmuch as there was no documentation of tinnitus or hearing threshold shifts while the Veteran was on active duty, and no current evidence of hearing loss, the Veteran's reported tinnitus was "less likely than not" the result of military noise exposure.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In evaluating the probative value of medical statements, the Board looks at factors such as a health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App.  379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), United States Court of Appeals for Veterans Claims (Court) found that the guiding factors in evaluating the probative value of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was a product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  Significantly, the Court further indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on the claim."  Id. 

In the case at hand, the VA audiologist, at the time of the rendering of his opinion in September 2008, had access not only to the Veteran's service treatment records, but also to his entire claims folder.  Moreover, that audiologist provided a full rationale for his opinion that the Veteran's tinnitus was not, in fact, related to military noise exposure.  The Board finds the aforementioned opinion of the VA audiologist highly probative, because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and audiometric findings.  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's tinnitus did not have its origin during his period of active military service.  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, during the July 2008 VA examination, the Veteran reported to the examiner the gradual onset of tinnitus while on active duty.  In an April 2008 statement, he indicated that he experienced muffled hearing followed by periods of relatively high-pitched ringing in his ears during service and since service.  He indicated that he did not realize it was tinnitus until he mentioned it to an acquaintance who indicated that he had similar symptoms and it was tinnitus.  However, the Board finds that these contentions are not credible.  The record includes service treatment records which do not show any complaints of tinnitus or ringing in the ears.  In addition, the record includes private treatment records dated from 1995 to 2004 which show that the Veteran was seen multiple times for examinations during which he reported a number of complaints but he did not report any complaints related to tinnitus or ringing in the ears.  These inconsistencies in the record weigh against the Veteran's credibility to the extent that he is asserting continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The Board acknowledges the Veteran's statements regarding the origin of his current tinnitus.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his tinnitus to inservice noise exposure.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of any evidence of tinnitus in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran as a lay person, is not competent to create the requisite causal nexus for his current tinnitus.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current tinnitus, first arguably documented many years following service discharge, with any incident or incidents of his period of active military service.  Accordingly, service connection for that disability must be denied.  


ORDER

Service connection for chronic tinnitus is denied.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


